Citation Nr: 0527930	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  04-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder.

2.  Entitlement to service connection for a chronic left hip 
disorder.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to service connection for a chronic 
psychiatric disorder to include post-traumatic stress 
disorder.

5.  Entitlement to an increased disability evaluation for the 
veteran's right thigh, Muscle Group XIII, gunshot wound 
residuals, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased disability evaluation for the 
veteran's left thigh, Muscle Group XIV, gunshot wound 
residuals, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
He received numerous awards and decorations for his service 
including a Combat Infantry Badge and a Purple Heart.  He 
served in the European theater between June 1944 and June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for a chronic right hip disorder, a 
chronic left hip disorder, a chronic low back disorder, and a 
chronic psychiatric disorder to include post-traumatic stress 
disorder (PTSD), and increased disability evaluations for the 
veteran's right Muscle Group XIII gunshot wound residuals and 
left Muscle Group XIV gunshot wound residuals.  In May 2004, 
the accredited representative submitted a Motion to Advance 
on the Docket.  In May 2004, the Board granted the veteran's 
motion.  This case was remanded by the Board in May 2004 for 
further development.

The issues of entitlement to service connection for a right 
and left hip disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's arthralgia of the lumbosacral spine is not 
related to service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from an acquired psychiatric disorder, 
including PTSD, which can be related to his period of 
service.

3.  The veteran's right and left thigh gunshot wound 
residuals are manifested by reports of fatigue-pain with 
strenuous activities, well-healed scars with good muscle 
strength, no adhesions, and no significant damage to muscles, 
arteries, veins, nerves, tendons, or bones.


CONCLUSIONS OF LAW

1.  A chronic low back disorder and an acquired psychiatric 
disorder, including PTSD, were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

2.  The criteria for an increased evaluation for the service-
connected gunshot wound residuals to the right thigh 
affecting Muscle Group XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code (DC) 5313 (2004).

3.  The criteria for an increased evaluation for the service-
connected gunshot wound residuals to the left thigh affecting 
Muscle Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code (DC) 5314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant (veteran) about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with several VCAA letters, including a letter dated June 24, 
2002, prior to the initial adjudication of the claims on 
appeal.  The veteran received additional VCAA letters dated 
November 25, 2003, June 5, 2004, and November 16, 2004.  
These letters provided content-complying notice to the 
veteran.  In this regard, these letters informed the veteran 
what information and evidence was needed to substantiate his 
claims for entitlement to service connection and increased 
ratings.

The letters also advised the veteran that VA would attempt to 
get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about any records so 
that they could be requested.  The December 2003 SOC provided 
him with the law relevant to the VCAA.  With regard to the 
fourth element of notice, the Board notes that the 2003 and 
2004 letters literally requested that he provide "any 
evidence in his possession" that pertained to his claims.  

With respect to VA's duty to assist, VA has developed service 
medical records and numerous VA examinations with medical 
opinions.  The veteran has provided written statements and 
private medical records.  The veteran has not identified any 
additional pertinent evidence, and he reported in a July 2002 
written statement that he has not received medical treatment 
for his low back and psychiatric conditions.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained or attempted to obtain.  
Thus, as sufficient data exists to address the merits of the 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of the claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low back disorder

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2004).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran has a low back disorder which began 
in service.  The medical evidence of record fails to 
establish that a low back disorder was incurred during his 
active service.  The service medical records are silent with 
regard to complaints, treatment, or diagnosis referable to 
low back pain.  The veteran has not contended that he 
sustained any trauma to the low back in service.

The veteran has stated that he has never received treatment 
for his low back.  In addition, the July 2004 VA examination 
report diagnosed arthralgia of the lumbosacral spine with no 
radiculopathy symptoms or signs.  X-rays showed no bony 
abnormality.  In addition, the examiner opined that the 
veteran's low back complaints were unrelated to his service-
connected gunshot wound residuals.  This is negative evidence 
and weighs against the veteran's claim.  

The Board notes that a veteran's claim that a current 
problem, like low back pain, is related to service does not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Accordingly, in light of the absence of any evidence 
suggestive of a link between low back problems and service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic low back disorder.

Acquired psychiatric disorder, to include PTSD

In regard to the claim for an acquired psychiatric disorder, 
to include PTSD, it is acknowledged that the veteran engaged 
in combat with the enemy during his period of meritorious 
service.  38 U.S.C.A. § 1154(b) (West 2002).  However, there 
is no evidence of the current existence of an acquired 
psychiatric disorder, to include PTSD.  VA examinations 
conducted in August 2002 and June 2004 specifically found no 
diagnosis of an Axis I disorder.  The August 2002 examiner 
specifically concluded that "[t]he patient has no 
psychiatric disorder including post-traumatic stress 
disorder."  This evidence weighs against the veteran's claim 
for an acquired psychiatric disorder, to include PTSD.  

There is no other competent medical evidence in the record 
that the veteran has an acquired psychiatric disorder, to 
include PTSD.  During both examinations and in a July 2002 
written statement, the veteran reported that he had never 
received any psychiatric treatment.  Absent the current 
existence of a disability, the claim for service connection 
for an acquired psychiatric disorder, including PTSD, must be 
denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent "proof of a present disability[,] there can be no 
valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Right Muscle Group XIII gunshot wound residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  Disability resulting from muscle injuries 
is classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2004).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(b) (2004). 

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4,56(d)(2) (2004). 

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(c) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing 
group of muscles.

(f) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(g) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).

The service medical records show that the veteran was wounded 
in action with the enemy on August 9, 1944, in France, when 
he sustained perforating wounds to the upper right and left 
thighs.  Two days later the wounds were debrided.  He was 
released from the hospital and returned to duty on October 
11, 1944.  

A December 1949 VA examination report noted that one bullet 
had made both lower extremity wounds and that the veteran had 
experienced right leg weakness.  The left leg was reportedly 
giving him "no trouble".  The scars were nontender, some 
muscle damage was noted, and there was no bone injury or 
injury to the larger vessels.

The veteran's right thigh disability which affects Muscle 
Groups XIII is currently rated 30 percent disabling under 
Diagnostic Code 5313.  38 C.F.R. § 4.73, Diagnostic Codes 
5313 (2004).  Under Diagnostic Code 5313, a 30 percent rating 
is warranted for a moderately severe disability and a 40 
percent rating is warranted for a severe disability.  

A preponderance of the evidence is against the claim for 
increase as the medical evidence does not show that the 
veteran's right thigh disability more nearly approximates a 
severe muscle disability.  During the August 2002 VA 
examination, the veteran reported that he has fatigue-pain 
with strenuous activities.  Physical examination revealed 
very little tissue loss, no adhesions, no tendon, bone, 
joint, or nerve damage, and no muscle herniation.  Muscle 
strength was described as good with no loss of muscle 
function.

During the July 2004 VA examination, the examiner noted that 
the claims file had been reviewed and that the evidence 
showed no significant damage to muscles, arteries, veins, 
nerves, or bones.  The examiner noted that the 2002 VA 
examiner had found no significant residuals from the gunshot 
wounds and the 2004 examiner found that there was no change 
since that time.  The 2004 examiner also noted that the 
veteran's varicosities and peripheral vascular disease of the 
lower extremities had no relationship to his service-
connected gunshot wounds.  Examination revealed free 
ambulation without problems, well healed scars, good muscle 
strength and no muscle damage  

The medical evidence, including the results of the 2002 and 
2004 examinations do not reveal complaints, treatment, or 
symptoms consistent with severe muscle disability.  There is 
no evidence of a shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding, and scarring.  
The service department record does not show hospitalization 
for a prolonged period for treatment of the wound.  

The record does not show consistent complaint of cardinal 
signs and symptoms of muscle disability and evidence of 
inability to keep up with work requirements.  There is no 
medical evidence in the file of symptoms between 1949 and 
2002 despite at least four attempts on the part of VA, via 
VCAA letters, to develop additional information.  In 
addition, the evidence in the file shows that the veteran was 
a supervisor with Republic Steel for 38 years until he 
retired, and this evidence argues against any inability to 
keep up with work requirements.  In addition, the medical 
evidence shows well-healed, nonadherent scars and no 
indication of wide damage to muscle groups in the missile 
track.  There is also no evidence of loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
or muscles swelling and hardening abnormally in contraction; 
or tests of strength, endurance, or coordinated movements 
indicating severe impairment of function.

There is also no X-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; no evidence of adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; no evidence of diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; no evidence of visible or measurable 
atrophy; no evidence of adaptive contraction of an opposing 
group of muscles; no evidence of atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and no 
evidence of induration or atrophy of an entire muscle 
following simple piercing by a projectile.

For these reasons, an increased rating is not warranted.  The 
severity of his residuals do not approximate the requirements 
for the higher rating.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Muscle Group XIV gunshot wound residuals

The veteran's left thigh disability which affects Muscle 
Groups XIV is currently rated 10 percent disabling under 
Diagnostic Code 5314.  38 C.F.R. § 4.73, Diagnostic Codes 
5314 (2004).  Under Diagnostic Code 5314, a 10 percent rating 
is warranted for a moderate disability, a 30 percent rating 
is warranted for a moderately severe disability and a 40 
percent rating is warranted for a severe disability.  

A preponderance of the evidence is against the claim for 
increase as the medical evidence does not show that the 
veteran's left thigh disability more nearly approximates a 
moderately severe muscle disability.  With regard to the left 
thigh, there is no record of consistent complaint of cardinal 
signs and symptoms of muscle disability.  In fact, the Board 
notes that in 1949 the veteran reported that he was having no 
problems with his left leg.  As noted above, there is no 
evidence of inability to keep up with work requirements.

The medical evidence, including the recent VA examinations, 
show no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance do not demonstrate positive evidence of impairment.  
During the August 2002 VA examination, the veteran reported 
that he has fatigue-pain only with strenuous activities.  
Physical examination revealed very little tissue loss, no 
adhesions, no tendon, bone, joint, or nerve damage, and no 
muscle herniation.  Muscle strength was described as good 
with no loss of muscle function.

During the July 2004 VA examination, the examiner noted that 
the claims file had been reviewed and that the evidence 
showed no significant damage to muscles, arteries, veins, 
nerves, or bones.  The examiner noted that the 2002 VA 
examiner had found no significant residuals from the gunshot 
wounds and the 2004 examiner found that there was no change 
since that time.  The 2004 examiner also noted that the 
veteran's varicosities and peripheral vascular disease of the 
lower extremities had no relationship to his service-
connected gunshot wounds.  Examination revealed free 
ambulation without problems, well healed scars, good muscle 
strength and no muscle damage  

For these reasons, an increased rating is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder and 
an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to increased disability evaluations for the 
veteran's right Muscle Group XIII gunshot wound residuals and 
left Muscle Group XIV gunshot wound residuals is also denied.


REMAND

Certain action requested in the May 2004 Board remand has not 
been performed in full.  Stegall v. West, 11 Vet. App. 268, 
271 (1998) (remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

The RO was requested to schedule a VA examination wherein a 
VA physician would, in connection with a review of the claims 
file, render an opinion with respect any currently diagnosed 
left and/or right hip disorder, as well as the etiology 
thereof.  In particular, the examiner was specifically asked 
to address whether it is more likely than not (i.e., 
probability greater than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or less likely than 
not (i.e., probability less than 50 percent) that any 
identified chronic right hip and/or left hip disability had 
its onset during active service; is etiologically related to 
the veteran's service-connected disabilities and/or 
psychosocial stressors; or are in any other way causally 
related to his period of active service.

The subsequent July 2004 VA examination report made no 
mention of the hips and did not address the aforementioned 
concerns.  The Board notes that arthritis of the right hip 
was diagnosed in an August 2002 VA X-ray report.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of any right hip and left hip 
disabilities.  All indicated tests and 
studies, including radiologic testing, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right hip and left hip disability 
had its onset during active service; is 
etiologically related to the veteran's 
service-connected disabilities; or are in 
any other way causally related to his 
period of active service?  A review of 
the claims folder should be made in 
connection with the examination report.

2.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic right and left 
hip disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


